DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings, filed on 04/22/21, are accepted.

Specification
3.	Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.

Reasons for Allowance
4.	Claims 1-16 are allowed.
5.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a connector pack for an optical fiber enclosure, comprising a plurality of connector slots each for receiving a respective connector on a cable, the plurality of connector slots comprising a first set of connector slots on a first side of the connector pack body and a second set of connector slots on a second side of the connector pack body, wherein the first set of connector slots and the second set of connector slots each comprise a latch opening for receiving a latch of a respective connector, and wherein the latch opening of the first set of connector slots is offset with respect to the latch opening of the second set of connector slots, in combination with other recited limitations in the claim.  
Claims 2-11 depend from claim 1.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 12. Specifically, the prior art fails to disclose a connector pack assembly, comprising -16-DOCKET NO. 140796.02301PATENTa connector pack body defining a plurality of connector slots each for receiving a respective connector on a cable, the plurality of connector slots comprising a first set of connector slots on a first side of the connector pack body and a second set of connector slots on a second side of the connector pack body; and a plurality of dust caps installed in the first and second sets of connector slots; wherein each connector slot of the first set of connector slots and the second set of connector slots comprises a respective latch opening for receiving a latch of a respective connector, and wherein the latch openings of the first set of connector slots are offset with respect to the latch openings of the second set of connectors, in combination with other recited limitations in the claim.  
Claims 13-15 depend from claim 12.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 16. Specifically, the prior art fails to disclose an optical fiber enclosure, comprising -17-DOCKET NO. 140796.02301PATENT a housing comprising a storage space for one or more cables having connectors; an internal door dividing the storage space into a first space and a second space; and a connector pack installed in the internal door, the connector pack comprising a plurality of connector slots each for receiving a respective connector on a cable, the plurality of connector slots comprising a first set of connector slots on a first side of the connector pack body and a second set of connector slots on a second side of the connector pack body, wherein each connector slot of the first set of connector slots and the second set of connector slots comprises a respective latch opening for receiving a latch of a respective connector, and wherein the latch openings of the first set of connector slots is offset with respect to the latch openings of the second set of connectors, wherein the first set of connector slots face the first space and the second set of connector slots face the second space, and wherein all of the latch openings are positioned furthest from a surface of the internal door relative to the remainder of the connector slots on which the latch openings are formed, in combination with other recited limitations in the claim.  
6.	The prior art cited on attached form PTO-892 are the most relevant prior art known. However, the invention of claims 1-16 distinguishes over the prior art of record for the following reasons:
	Coenegracht et al. (US 2019/0170961 A1) disclose a modular fiber optic distribution system for enhancing installation flexibility and for facilitating adding components to a terminal housing.
	Lee (US 2017/0205588 A1) teaches a fiber optic connector includes at least one ferrule configured to support at least one optical fiber, an inner connector body having a front end from which the at least one ferrule extends, a latch arm extending outwardly from the inner connector body.
	Bund et al. (US 9977198 B2) disclose a telecommunications enclosure is configured for making an external optical connection. The enclosure includes a base having at least one port having an integral exterior section disposed around the port outside of the enclosure and an optical coupling disposed at least partially within the port. 
	However, none of the references, either taken singly or in combination with each other, teaches an optical fiber enclosure including -17-DOCKET NO. 140796.02301PATENT a housing comprising a storage space for one or more cables having connectors; an internal door dividing the storage space into a first space and a second space; and a connector pack installed in the internal door of the claimed invention.
	Thus, there is no reason or motivation for one of ordinary skill in the art to use the prior art of record to make the invention of claims 1-16.
	Claims 1-16 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883